Citation Nr: 0840573	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to October 
1986.  The veteran died in March 2004, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the appellant's claim 
for dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151.  The appellant has 
perfected a timely appeal of this determination.


FINDINGS OF FACT

1.  The veteran died in March 2004.  According to his death 
certificate, the immediate cause of death was diabetic 
ketoacidosis.

2.  The veteran's death was not actually caused by VA 
hospital care, medical or surgical treatment, or examination; 
was not proximately caused by VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA medical personnel relative to the 
veteran's VA medical treatment; and was not proximately 
caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, in September 2004 and November 2004 letters, 
issued prior to the rating decision on appeal, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate her claim, as well as 
what information and evidence must be submitted by the 
appellant and what information and evidence will be obtained 
by VA.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination or opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records, the veteran's death certificate, and a 
private autopsy report.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process by providing argument and 
responding to notices.  Thus, she was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations for DIC under 38 U.S.C.A. 
§ 1151

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished to the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which 
provides that, claims based on additional disability or death 
due to hospital care, medical or surgical treatment, or 
examination must meet the actual causation requirements of 
38 C.F.R. § 3.361(c)(1)-(2), and proximate causation of 
38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. 
§ 3.361(d)(2) (unforeseen event).  

To establish actual causation, the evidence must show that VA 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis of DIC under 38 U.S.C.A. § 1151

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant contends that the veteran died as a result of 
negligent care that he received from the VA Medical Center 
(VAMC) in Charleston, South Carolina, which was identified as 
the only facility where he sought medical care.  She claims 
that the Charleston VAMC erred by not following up on the 
veteran's condition after multiple lab tests in 2002 and 2003 
reflected that he had an elevated glucose level.  She argues 
that the veteran died suddenly of diabetic ketoacidosis in 
March 2004 because VA negligently failed to diagnose and 
treat him for diabetes during the last several years of his 
life.

The Board has thoroughly reviewed the veteran's treatment 
records from the Charleston VAMC, which contain no diagnosis 
or treatment for diabetes.  These records are also negative 
for any complaints, diagnosis, or treatment for polyuria, 
polydipsia, unexplained weight loss, and hyperglycemia.  A 
February 2001 lab report shows that the veteran's levels of 
urine glucose and ketones were negative, and his blood 
glucose measured 100 mg/dL (within the normal range of 70 to 
106 mg/dL).  An October 2001 lab report shows that his blood 
glucose measured 99 mg/dL (within normal range), and his 
glycosylated hemoglobin (A1C) measured 5.9%, noted to be 
within the normal limits (< 6%) of glycemic control.  A June 
2002 lab report shows that his blood glucose measured 128 
mg/dL (noted to be higher than normal).  In September 2002, 
the veteran underwent a physical, and it was noted that his 
endocrine system (to include consideration of thyroid 
conditions and diabetes) was within normal limits.  A 
September 2002 lab report shows that his blood glucose 
measured 116 mg/dL (noted to be higher than normal).  A June 
2003 lab report shows that his blood glucose measured 216 
mg/dL (noted to be higher than normal).

The veteran died in March 2004.  According to his death 
certificate, the immediate cause of death was diabetic 
ketoacidosis.  A private autopsy conducted one day after his 
death confirmed a diagnosis of diabetic ketoacidosis, and 
revealed a vitreous glucose measurement of 594 mg/dL and a 
positive reading for acetone.

According to the American Diabetes Association, diabetes 
mellitus may be diagnosed based upon the manifestation of any 
of the following three criteria: 
(1) classic symptoms of diabetes (including polyuria, 
polydipsia, and unexplained weight loss) plus casual (at any 
time of day without regard to time since last meal) plasma 
glucose concentration =  200 mg/dL; OR (2) fasting (no cleric 
intake for at least eight hours) plasma glucose (FPG) =  126 
mg/dL; OR (3) 2-h postload glucose =  200 mg/dL during an 
oral glucose tolerance test (OGTT).  American Diabetes 
Association, Position Statement, Diagnosis and Classification 
of Diabetes Mellitus, Diabetes Care 29: S43-S48, 2006.  The 
satisfaction of one of the above criteria indicates a 
provisional diagnosis of diabetes; however, in the absence of 
unequivocal hyperglycemia, this diagnosis must still be 
confirmed by repeat testing on a subsequent day using any one 
of the three testing methods outlined above.  Id.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for DIC under the provisions of 38 U.S.C.A. § 1151.  As 
outlined above, to establish causation, the evidence must 
show that VA hospital care, medical or surgical treatment, or 
examination actually and proximately caused the veteran's 
additional disability or death.  Merely showing that a 
veteran received VA care and has an additional disability or 
subsequently died does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Rather, it must be shown that VA hospital care, 
medical or surgical treatment, or examination actually caused 
the veteran's additional disability or death and that the 
additional disability or death was proximately caused by VA 
failure to exercise the degree of care that would be expected 
of a reasonable health care provider.  (The other basis to 
establish proximate cause, that VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's informed consent, has not been asserted by the 
appellant or the evidence in this case.  38 C.F.R. 
§ 3.361(d)(1)(ii).) 

In the current case, the record does not demonstrate that the 
veteran's death was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.  
See 38 U.S.C.A. § 1151.  With regard to the appellant's 
contention that the Charleston VAMC was negligent in failing 
to provide a timely diagnosis and subsequent treatment for a 
condition (i.e., diabetes) that may have been a precursor to 
the veteran's death from diabetic ketoacidosis.  The 
veteran's blood glucose level measured greater than 126 mg/dL 
on two occasions over the span of a one-year timeframe (128 
mg/dL in June 2002 and 216 mg/dL in June 2003); however, the 
method of testing utilized on both of these occasions is 
unclear.  If these measurements were obtained from casual 
testing, then they would not meet the criteria (=  200 mg/dL) 
for a provisional diagnosis of diabetes.  If these 
measurements were obtained from fasting (FPG) testing, then 
they would meet the criteria (=  126 mg/dL) for a provisional 
diagnosis of diabetes; however, in the absence of unequivocal 
hyperglycemia, such diagnosis would require confirmation.  

The Board reiterates that the veteran was re-tested in 
September 2002 (following the June 2002 test), and at that 
time, his blood glucose measured 116 mg/dL and his endocrine 
system showed to be within normal limits; however, even 
assuming, arguendo, that the Charleston VAMC was negligent in 
failing to order a "confirmation" test following the June 
2003 test (it is unclear whether such a confirmation was 
necessary without knowing the method of testing utilized in 
June 2003), the evidence of record still does not show that 
VA hospital care, medical or surgical treatment, or 
examination caused the veteran's death.  

The Board concludes that the appellant's theory of negligence 
with regard to the medical care administered by the 
Charleston VAMC is not supported by the probative medical 
evidence of record, which is silent for any indication that 
such VA medical care caused the veteran to develop diabetes 
or to die from diabetic ketoacidosis.  In essence, the 
appellant's case rests on her own statements that the veteran 
died as a result of negligent VA medical care.  The Board has 
considered those statements; however, it is well-established 
that the appellant, as a layperson without medical training, 
is not qualified to render medical opinions regarding matters 
such as diagnosis and etiology of disabilities, and her 
opinion in this respect is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The evidence also does not show that the veteran's death was 
proximately caused by an event not reasonably foreseeable.  
For these reasons, the Board concludes that compensation 
under 38 U.S.C.A. § 1151 for DIC is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt 


doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


